Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  157164                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 157164
                                                                    COA: 333722
                                                                    Monroe CC: 15-242179-FC
  JERMAINE TERRELL JACKSON,
            Defendant-Appellee.

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 12, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Dixon-Bey (Docket No. 156746) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 20, 2018
           a0613
                                                                               Clerk